866 F.2d 1537
275 U.S.App.D.C. 419
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Virginia G. RHODES, et al., Appellants,v.STOUFFERS HOTEL MANAGEMENT CORP., et al.
No. 88-7064.
United States Court of Appeals, District of Columbia Circuit.
Jan. 31, 1989.

Before STARR, BUCKLEY and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record and on the briefs filed by the parties on appeal from the United States District Court for the District of Columbia.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED and ADJUDGED that the judgment on the verdict, filed February 3, 1988, be affirmed.  There is no showing that the magistrate abused his discretion in refusing to allow the testimony of appellants' additional witness.   See Rodriguez v. Olin Corp., 780 F.2d 491, 494, 496 (5th Cir.1986);  Smith v. Conley, 584 F.2d 844, 846 (8th Cir.1978).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.